DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Examiner of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Examiner Paul Holland.
3.	Applicant’s amendment to the claims filed on 03/23/2022 in response to the Non-Final Rejection mailed on 09/24/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	Claims 57-73 are pending.
5.	Claims 69-73 stand withdrawn pursuant to 37 CFR 1.142(b).
6.	Applicant’s remarks filed on 03/23/2022 in response to the Non-Final Rejection mailed on 09/24/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Information Disclosure Statement
7.	The IDS filed on 08/15/2022 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Claim Rejections - 35 USC § 112(b)
8.	The rejections of claims 57-68 under 35 U.S.C. 112(b) as being indefinite are withdrawn in favor of the new rejections set forth below, which is provided in order to clarify the position of the examiner regarding the indefiniteness of the claims.
9.	Claims 57-68 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This new grounds of rejection is necessitated in order to clarify the position of the examiner.
	Regarding claims 57-68, there is insufficient antecedent basis for the recitation “the reference parent polypeptide” in claim 57, and is therefore unclear which polypeptide referred to in the claims is the parent polypeptide and which one is the variant.  Furthermore, there is insufficient antecedent basis for the limitation “the wild type parental sequence” in claim 57.  It is suggested that applicants clarify the meaning of the claims.
	Further regarding claim 57, the recitation “wherein the reference polypeptide can convert…” is indefinite because it is unclear whether the reference polypeptide encompasses the variant or is the wild type parent sequence in view of the lack of antecedent basis in the claim.  Accordingly, the metes and bounds of the limitations recited in the claims cannot be ascertained.  It is suggested that applicants clarify the meaning of the claims.
	Further regarding claim 57, the recitation of the phrase “similar enzymatic reaction” is indefinite because it is unclear what the metes and bounds of this phrase in intended to encompass.  The term “similar” is a relative term that renders the claim indefinite, and the phrase is not defined in the specification.  It is therefore not clear what would constitute a “similar enzymatic reaction”.  It is suggested that applicants clarify the meaning of the claims.  
	RESPONSE TO REMARKS:  Applicants’ remarks filed on 03/23/2022 have been fully considered by the examiner and rendered moot in view of the new rejections set forth above.
Claim Rejections - 35 USC § 112(a)
10.	The written description rejection of claims 57-68 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to clarify the examiner’s position in regards to the claims.
	MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
	For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	Claims 57 and 60-69 are drawn in relevant part to an isolated nucleic acid molecule selected from: (a) a nucleic acid molecule encoding an amino acid sequence reference in a polypeptide as set forth in anyone of SEQ ID NO:  439, wherein said amino acid sequence comprises one or more variant amino acid positions selected from the Markush grouping in claim 57, wherein the referenced polypeptide can convert 4-hydroxybutyrate (4-HB) to 4-hydroxylbutyryl-CoA (4HB-CoA) to 4-hydroxybutyraldehyde (4-HBAld), and/or 4-HBAld to 1,4-butanediol (1,4-BDO); and wherein the encoded amino acid sequence can carry out a similar enzymatic reaction as the reference parent polypeptide; and b) a nucleic acid molecule that is complementary to the nucleic acid molecule of (a); with the proviso that the encoded amino acid sequence is not the wild type parental sequence or a naturally occurring amino acid sequence.  In view of the indefiniteness of claim 57, the structure and function of the claimed isolated nucleic acid molecule encoding an amino acid sequence of any similar activity are unlimited.  Further, the recitation of the grammatically indefinite phrases “an” and “anyone of” in regards to the polypeptide, the claimed isolated nucleic acid sequence encoding an amino acid sequence need only share at least two contiguous nucleotides with the claimed nucleic acid.  
	Claim 58 is drawn in relevant part to the isolated nucleic acid molecule of claim 57, wherein said amino acid sequence has at least 65%, 70%, 75%, 80%, 85%, 90%, 95%, 98%, or 99% sequence identity or is identical, to the amino acid sequence reference in SEQ ID NO:  439.  The function of the claimed isolated nucleic acid molecule encoding an amino acid sequence of any similar activity is unlimited.
	Claim 59 is drawn in relevant part to the isolated nucleic acid molecule of claim 57, wherein said amino acid sequence comprises at least two, three, four, five, six, seven, eight, nine, ten, eleven, twelve, thirteen, fourteen, fifteen, sixteen, seventeen, eighteen, nineteen, twenty or more variants set forth in SEQ ID NO:  244.  The function of the claimed isolated nucleic acid molecule encoding an amino acid sequence of any similar activity is unlimited.
In this case, the specification and claims do not place a structural and functional limitation on the number of fragments of variations that result in a polypeptide of any activity.  It is noted that SEQ ID NO:  439 is a NAD-dependent aldehyde dehydrogenase.  There are no other drawings or structural formulas disclosed of nucleic acid molecules encoding any polypeptide of any function as encompassed by the claims.  There is no prior-art or disclosed teaching regarding which type of polypeptide would have the desired function. The reference of Singh et al. (Current Protein and Peptide Science, 2017; examiner cited) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].  The reference of Zhang et al. (Structure, 2018; examiner cited) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].  An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). Here, the disclosure fails to teach which nucleic acid molecules encode which polypeptide having any function fall within the genus of which is claimed.  Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. While general knowledge in the art may have allowed one of skill in the art to identify other proteins expected to have the same or similar tertiary structure of a polypeptide with similar activity to convert 4-hydroxybutyrate (4-HB) to 4-hydroxylbutyryl-CoA (4HB-CoA) to 4-hydroxybutyraldehyde (4-HBAld), and/or 4-HBAld to 1,4-butanediol (1,4-BDO), there is no general knowledge in the art about similar enzymatic activity to  convert 4-hydroxybutyrate (4-HB) to 4-hydroxylbutyryl-CoA (4HB-CoA) to 4-hydroxybutyraldehyde (4-HBAld), and/or 4-HBAld to 1,4-butanediol (1,4-BDO) that general similarity of structure confers the activity. Accordingly, one of skill in the art would not accept the disclosure of SEQ ID NO:  439 as being representative of all polypeptides encoded by a nucleic acid molecule as encompassed by the claims. As such, the specification, taken with the pre-existing knowledge in the art of protein chemistry, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph. 
	RESPONSE TO REMARKS:  Beginning on p. 9 of applicants’ remarks, applicants in summary contend that the claim 57 has been amended to recite specific amino acid positions and the variant residue and that the specification provides sufficient written description for the genus of nucleic acid molecules encoding aldehyde dehydrogenase variants that possess the property of converting 4-hydroxybutyryl-CoA to 4-hydroxybutyraldehyde.
	These arguments are found to be not persuasive in view of the modified rejection set forth above.  MPEP 2163.II.A.3.(a).ii states "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the genfus]." See Enzo Biochem, S2S F.Sd at 966, 63 USPQ2d at 1615; Noelle v. Ledermon, 355 F.3d 1343,1350, 69 USPQ2d 1508,1514 (Fed. Cir. 2004) (Fed. Cir. 2004)". In the instant case and as stated in the modified rejection above, the structure and function of the claimed isolated nucleic acid molecule encoding an amino acid sequence of any similar activity are unlimited.  Further, the recitation of the grammatically indefinite phrases “an” and “anyone of” in regards to the polypeptide, the claimed isolated nucleic acid sequence encoding an amino acid sequence need only share at least two contiguous nucleotides with the claimed nucleic acid [also see 112(b) rejection above].  As such, the specification fails to adequately describe a representative number of species within the broad genus of nucleic acid molecules encoding an amino acid sequence of any structure and function as encompassed by the claims.  In absence of such disclosure, the claimed nucleic acid molecule cannot be said to have been described.
11.	The scope of enablement rejection of claims 57-68 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to clarify the examiner’s position in regards to the claims.
	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
	(A) The breadth of the claims: Claims 57 and 60-69 are drawn in relevant part to an isolated nucleic acid molecule selected from: (a) a nucleic acid molecule encoding an amino acid sequence reference in a polypeptide as set forth in anyone of SEQ ID NO:  439, wherein said amino acid sequence comprises one or more variant amino acid positions selected from the Markush grouping in claim 57, wherein the referenced polypeptide can convert 4-hydroxybutyrate (4-HB) to 4-hydroxylbutyryl-CoA (4HB-CoA) to 4-hydroxybutyraldehyde (4-HBAld), and/or 4-HBAld to 1,4-butanediol (1,4-BDO); and wherein the encoded amino acid sequence can carry out a similar enzymatic reaction as the reference parent polypeptide; and b) a nucleic acid molecule that is complementary to the nucleic acid molecule of (a); with the proviso that the encoded amino acid sequence is not the wild type parental sequence or a naturally occurring amino acid sequence.  In view of the indefiniteness of claim 57, the structure and function of the claimed isolated nucleic acid molecule encoding an amino acid sequence of any similar activity are unlimited.  Further, the recitation of the grammatically indefinite phrases “an” and “anyone of” in regards to the polypeptide, the claimed isolated nucleic acid sequence encoding an amino acid sequence need only share at least two contiguous nucleotides with the claimed nucleic acid.  
	Claim 58 is drawn in relevant part to the isolated nucleic acid molecule of claim 57, wherein said amino acid sequence has at least 65%, 70%, 75%, 80%, 85%, 90%, 95%, 98%, or 99% sequence identity or is identical, to the amino acid sequence reference in SEQ ID NO:  439.  The function of the claimed isolated nucleic acid molecule encoding an amino acid sequence of any similar activity is unlimited.
	Claim 59 is drawn in relevant part to the isolated nucleic acid molecule of claim 57, wherein said amino acid sequence comprises at least two, three, four, five, six, seven, eight, nine, ten, eleven, twelve, thirteen, fourteen, fifteen, sixteen, seventeen, eighteen, nineteen, twenty or more variants set forth in SEQ ID NO:  244.  The function of the claimed isolated nucleic acid molecule encoding an amino acid sequence of any similar activity is unlimited.
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the structure and function of the claimed nucleic acid molecule encoding an amino acid sequence having similar activity to convert 4-hydroxybutyrate (4-HB) to 4-hydroxylbutyryl-CoA (4HB-CoA) to 4-hydroxybutyraldehyde (4-HBAld), and/or 4-HBAld to 1,4-butanediol (1,4-BDO) is unlimited.  The reference of Singh et al. (Current Protein and Peptide Science, 2017; examiner cited) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].
The reference of Zhang et al. (Structure, 2018; examiner cited) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].
	It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
	(F) The amount of direction provided by the inventor and (G) The existence of working examples: (F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working example of nucleic acid molecules encoding an amino acid sequence having similar activity to convert 4-hydroxybutyrate (4-HB) to 4-hydroxylbutyryl-CoA (4HB-CoA) to 4-hydroxybutyraldehyde (4-HBAld), and/or 4-HBAld to 1,4-butanediol (1,4-BDO), i.e. the amino acid sequence of SEQ ID NO:  439 from Clostridium saccharoperbutyladetonicum having NAD-dependent aldehyde dehydrogenase activity.  Other than this working example, the specification fails to disclose any other working examples of nucleic acid molecules encoding an amino acid sequence of any function as encompassed by the claims. Moreover, the specification fails to provide guidance regarding modification(s) to amino acid sequences that maintain the desired activity.
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
RESPONSE TO REMARKS:  Beginning on p. 13 of applicants’ remarks, applicants in summary contend that the rejection has been rendered moot in view of the amendment to clai 57 to recite specific amino acid positions and the variant residue grouped in reference to the specific parental polypeptide.  Applicants therefore contend that it would not require large and non-routine quantity of experimentation to identify and to characterize those sequences unmatched between the parent sequences.  
	These arguments are found to be not persuasive in view of the modified rejection set forth above.  The claims are interpreted as being structurally and functionally unlimited.  Further, the recitation of the grammatically indefinite phrases “an” and “anyone of” in regards to the polypeptide, the claimed isolated nucleic acid sequence encoding an amino acid sequence need only share at least two contiguous nucleotides with the claimed nucleic acid [also see 112(b) rejection above].  It was not routine in the art at the time of the invention to make all polypeptides of any function as encompassed by the claims having a substantial number of modifications and to screen and isolate those polypeptides by a trial and error process for those variants having the desired activity/utility.  Such experimentation is excessive and would require undue experimentation to make and use all isolated nucleic acid molecules as encompassed by the claims.
Claim Rejections - 35 USC § 101
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


13.	Claims 57-59 are newly rejected under 35 U.S.C. 101 because the claimed invention is directed to nature based product without significantly more.   This new grounds of rejection is necessitated upon further consideration of the claims.  The claim(s) recite(s) drawn in relevant part to an isolated nucleic acid molecule selected from: (a) a nucleic acid molecule encoding an amino acid sequence reference in a polypeptide as set forth in anyone of SEQ ID NO:  439, wherein said amino acid sequence comprises one or more variant amino acid positions selected from the Markush grouping in claim 57, wherein the referenced polypeptide can convert 4-hydroxybutyrate (4-HB) to 4-hydroxylbutyryl-CoA (4HB-CoA) to 4-hydroxybutyraldehyde (4-HBAld), and/or 4-HBAld to 1,4-butanediol (1,4-BDO); and wherein the encoded amino acid sequence can carry out a similar enzymatic reaction as the reference parent polypeptide; and b) a nucleic acid molecule that is complementary to the nucleic acid molecule of (a); with the proviso that the encoded amino acid sequence is not the wild type parental sequence or a naturally occurring amino acid sequence.  This judicial exception is not integrated into a practical application because the breadth of the claims encompass an naturally occurring aldehyde dehydrogenase from Clostridium beijerinckii as disclosed by Van Dien et al. (WO2010/141920; cited on IDS filed on 01/28/2020) [see alignment attached as APPENDIX A]. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the structure and function of the claimed nucleic acid molecules are unlimited [see 112(b) and 112(a) rejections above].  Furthermore, the recitation of “with the proviso that the encoded amino acid sequence is not the wild type parental sequence or a naturally occurring amino acid sequence” is not sufficient to transform the nucleic acid molecule into something that is markedly different in structure because it is unclear what the “wild type parental sequence” encompasses, and the recitation of “is not a naturally occurring amino acid sequence” follows the conjunction “or”, which is interpreted as in the alternative.   It is suggested that applicants amend the claims to transform the claimed nucleic acid molecule into something that is markedly different in structure than a naturally occurring nucleic acid molecule.
Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15.	Claim(s) 57-68 is/are newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Dien et al. (WO2010/141920; cited on IDS filed on 01/28/2020).  This new grounds of rejection is necessitated upon further consideration of the claims in view of the indefiniteness of the claims.
16.	Claims 57-68 are drawn to in relevant part to an isolated nucleic acid molecule selected from: (a) a nucleic acid molecule encoding an amino acid sequence reference in a polypeptide as set forth in anyone of SEQ ID NO:  439, wherein said amino acid sequence comprises one or more variant amino acid positions selected from the Markush grouping in claim 57, wherein the referenced polypeptide can convert 4-hydroxybutyrate (4-HB) to 4-hydroxylbutyryl-CoA (4HB-CoA) to 4-hydroxybutyraldehyde (4-HBAld), and/or 4-HBAld to 1,4-butanediol (1,4-BDO); and wherein the encoded amino acid sequence can carry out a similar enzymatic reaction as the reference parent polypeptide; and b) a nucleic acid molecule that is complementary to the nucleic acid molecule of (a); with the proviso that the encoded amino acid sequence is not the wild type parental sequence or a naturally occurring amino acid sequence
17.	With respect to claims 57 and 58, Van Dien et al. teach a nucleic acid molecule encoding a polypeptide having 96.4% sequence identity to the amino acid sequence of SEQ ID NO:  439 having a leucine at position 13 and having aldehyde dehydrogenase activity that is involved in the 1,4-butanediol pathway [see alignment attached as APPENDIX A; Abstract; Figure 1; p. 23, bottom].
	With respect to claim 59, Van Dien et al. teach a nucleic acid molecule encoding a polypeptide having 69.9% sequence identity to the amino acid sequence of SEQ ID NO:  244 and having aldehyde dehydrogenase activity that is involved in the 1,4-butanediol pathway [see alignment attached as APPENDIX B; Abstract; Figure 1; p. 23, bottom].
	With respect to claim 60, Van Dien et al. teach a vector containing the nucleic acid molecule [see p. 33, lines 20-33].
	With respect to claim 61, Van Dien et al. teach the vector wherein said vector is an expression vector [see p. 33, lines 20-33].
	With respect to claim 62, Van Dien et al. teach a host cell comprising the vector [see p. 33-34].
	With respect to claim 63, Van Dien et al. Van Dien et al. teach a host cell comprising the nucleic acid [see p. 33-34].
	With respect to claims 64-65, Van Dien et al. teach the host cell wherein said nucleic acid molecule is integrated into a site-specific region of the genome of the host cell [see Example XVII]. 
Double Patenting
18.	The nonstatutory double patenting rejection of claims 57-63 and 66-68 over claims 1-5 and 13 of US Patent No. 9657316 is maintained for the reasons set forth in the Non-Final Rejection mailed on 09/24/2021.
19.	The nonstatutory double patenting rejection of claims 57-63 and 66-68 over claims 1 and 10 of US Patent No. 8637286 is maintained for the reasons set forth in the Non-Final Rejection mailed on 09/24/2021.
20.	The nonstatutory double patenting rejection of claims 57-63 and 66-68 over claims 1, 10, 14-19, and 23-25 of US Patent No. 8715971 in view of US Patent Application Publication 20110045575 is maintained for the reasons set forth in the Non-Final Rejection mailed on 09/24/2021.
21.	The nonstatutory double patenting rejection of claims 57-63 and 66-68 over claims 1, 3 and 14 of US Patent No. 8445244 in view of US Patent Application Publication 20110045575 is maintained for the reasons set forth in the Non-Final Rejection mailed on 09/24/2021.
22.	The nonstatutory double patenting rejection of claims 57-68 over claims 1, 9-10, 13, and 14 of US Patent No. 8129169 in view of US Patent Application Publication 20110045575 is maintained for the reasons set forth in the Non-Final Rejection mailed on 09/24/2021.
23.	The nonstatutory double patenting rejection of claims 57-63 and 66-68 over claims 1-4 of US Patent No. 7858350 in view of US Patent Application Publication 20110045575 is maintained for the reasons set forth in the Non-Final Rejection mailed on 09/24/2021.
24.	The nonstatutory double patenting rejection of claims 57-63 and 66-68 over claims 1-5, 7-12, and 14-17 of US Patent No. 8178327 in view of US Patent Application Publication 20110045575 is maintained for the reasons set forth in the Non-Final Rejection mailed on 09/24/2021.
25.	The nonstatutory double patenting rejection of claims 57-63 and 66-68 over claims 1-3 and 10-14 of US Patent No. 8129156 in view of US Patent Application Publication 20110045575 is maintained for the reasons set forth in the Non-Final Rejection mailed on 09/24/2021.
26.	The nonstatutory double patenting rejection of claims 57-63 and 66-68 over claims 1-4 of US Patent No. 8067214 in view of US Patent Application Publication 20110045575 is maintained for the reasons set forth in the Non-Final Rejection mailed on 09/24/2021.
27.	The nonstatutory double patenting rejection of claims 57-63 and 66-68 over claims 1-4 of US Patent No. 10626422 in view of US Patent Application Publication 20110045575 is maintained for the reasons set forth in the Non-Final Rejection mailed on 09/24/2021.
28.	The nonstatutory double patenting rejection of claims 57-63 and 66-68 over claims 1, 16, and 21 of US Patent No. 9434964 in view of US Patent Application Publication 20110045575 is maintained for the reasons set forth in the Non-Final Rejection mailed on 09/24/2021.
29.	The nonstatutory double patenting rejection of claims 57-63 and 66-68 over claims 1, 9-10, 13, and 14 of US Patent No. 9175297 in view of US Patent Application Publication 20110045575 is maintained for the reasons set forth in the Non-Final Rejection mailed on 09/24/2021.
30.	The nonstatutory double patenting rejection of claims 57-63 and 66-68 over claims 1 and 6 of US Patent No. 8969054 in view of US Patent Application Publication 20110045575 is maintained for the reasons set forth in the Non-Final Rejection mailed on 09/24/2021.
31.	The nonstatutory double patenting rejection of claims 57-63 and 66-68 over claim 1 of US Patent No. 8357520 in view of US Patent Application Publication 20110045575 is maintained for the reasons set forth in the Non-Final Rejection mailed on 09/24/2021.
32.	The nonstatutory double patenting rejection of claims 57-63 and 66-68 over claim 1 of US Patent No. 8889399 in view of US Patent Application Publication 20110045575 is maintained for the reasons set forth in the Non-Final Rejection mailed on 09/24/2021.
33.	The nonstatutory double patenting rejection of claims 57-63 and 66-68 over claims 1, 11, 17, and 19 of US Patent No. 9487803 in view of US Patent Application Publication 20110045575 is maintained for the reasons set forth in the Non-Final Rejection mailed on 09/24/2021.
34.	The nonstatutory double patenting rejection of claims 57-63 and 66-68 over claims 1-7 of US Patent No. 10273508 in view of US Patent Application Publication 20110045575 is maintained for the reasons set forth in the Non-Final Rejection mailed on 09/24/2021.
35.	The nonstatutory double patenting rejection of claims 57-63 and 66-68 over claims 1-10 of US Patent No. 10662451 in view of US Patent Application Publication 20110045575 is maintained for the reasons set forth in the Non-Final Rejection mailed on 09/24/2021.
36.	The provisional nonstatutory double patenting rejection of claims 57-63 and 66-68 over claims 1-3, 6-8, 11-13, and 16-21 of copending application no. 16/216865 in view of US Patent Application Publication 20110045575 is maintained for the reasons set forth in the Non-Final Rejection mailed on 09/24/2021.
37.	The provisional nonstatutory double patenting rejection of claims 57-63 and 66-68 over claims 1, 36, and 37 of copending application no. 16/294753 in view of US Patent Application Publication 20110045575 is maintained for the reasons set forth in the Non-Final Rejection mailed on 09/24/2021.  In view of the issuance of the ‘753 application as U.S. Patent No. 11401534, the provisional nature of the rejection has been modified to a non-statutory double patenting rejection.
38.	The nonstatutory double patenting rejection of claims 57-63 and 66-68 over claim 1 of US Patent No. 9988656 in view of US Patent Application Publication 20110045575 is maintained for the reasons set forth in the Non-Final Rejection mailed on 09/24/2021.
39.	The nonstatutory double patenting rejection of claims 57-63 and 66-68 over claims 1 and 2 of US Patent No. 9222113 in view of US Patent Application Publication 20110045575 is maintained for the reasons set forth in the Non-Final Rejection mailed on 09/24/2021.
	RESPONSE TO REMARKS:  Beginning on p. 17 of applicants’ remarks, applicants request that the rejections be held in abeyance until there is an indication of allowable subject matter.  For these reasons, the rejections are maintained for the reasons already of record.
Conclusion
40.	Status of the claims:
	Claims 57-73 are pending.
	Claims 69-73 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 57-68 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        

APPENDIX A

Van Dien et al. with SEQ ID NO:  439

Query Match             96.4%;  Score 2308;  DB 17;  Length 468;
  Best Local Similarity   95.7%;  
  Matches  448;  Conservative   12;  Mismatches    8;  Indels    0;  Gaps    0;

Qy          1 MIKDTLVSITKDLKLKTNVENANLKNYKDDSSCFGVFENVENAISNAVHAQKILSLHYTK 60
              | ||||:  |||||:||| || |||||||:|||||||||||||||:||||||||||||||
Db          1 MNKDTLIPTTKDLKVKTNGENINLKNYKDNSSCFGVFENVENAISSAVHAQKILSLHYTK 60

Qy         61 EQREKIITEIRKAALENKEILATMILEETHMGRYEDKILKHELVAKYTPGTEDLTTTAWS 120
              |||||||||||||||:|||:||||||||||||||||||||||||||||||||||||||||
Db         61 EQREKIITEIRKAALQNKEVLATMILEETHMGRYEDKILKHELVAKYTPGTEDLTTTAWS 120

Qy        121 GDNGLTVVEMSPYGVIGAITPSTNPTETVICNSIGMIAAGNTVVFNGHPGAKKCVAFAVE 180
              ||||||||||||||||||||||||||||||||||||||||| ||||||| ||||||||||
Db        121 GDNGLTVVEMSPYGVIGAITPSTNPTETVICNSIGMIAAGNAVVFNGHPCAKKCVAFAVE 180

Qy        181 MINKAIISCGGPENLVTTIKNPTMDSLDAIIKHPSIKLLCGTGGPGMVKTLLNSGKKAIG 240
              ||||||||||||||||||||||||:|||||||||||||||||||||||||||||||||||
Db        181 MINKAIISCGGPENLVTTIKNPTMESLDAIIKHPSIKLLCGTGGPGMVKTLLNSGKKAIG 240

Qy        241 AGAGNPPVIVDDTADIEKAGKSIIEGCSFDNNLPCIAEKEVFVFENVADDLISNMLKNNA 300
              ||||||||||||||||||||:|||||||||||||||||||||||||||||||||||||||
Db        241 AGAGNPPVIVDDTADIEKAGRSIIEGCSFDNNLPCIAEKEVFVFENVADDLISNMLKNNA 300

Qy        301 VIINEDQVSKLIDLVLQKNNETQEYSINKKWVGKDAKLFLDEIDVESPSSVKCIICEVSA 360
              ||||||||||||||||||||||||| |||||||||||||||||||||||:||||||||:|
Db        301 VIINEDQVSKLIDLVLQKNNETQEYFINKKWVGKDAKLFLDEIDVESPSNVKCIICEVNA 360

Qy        361 SHPFVMTELMMPILPIVRVKDIDEAIEYAKIAEQNRKHSAYIYSKNIDNLNRFEREIDTT 420
              :|||||||||||||||||||||||||:|||||||||||||||||||||||||||||||||
Db        361 NHPFVMTELMMPILPIVRVKDIDEAIKYAKIAEQNRKHSAYIYSKNIDNLNRFEREIDTT 420

Qy        421 IFVKNAKSFAGVGYEAEGFTTFTIAGSTGEGITSARNFTRQRRCVLAG 468
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 IFVKNAKSFAGVGYEAEGFTTFTIAGSTGEGITSARNFTRQRRCVLAG 468

APPENDIX B

Van Dien et al. with SEQ ID NO:  244

Query Match             69.9%;  Score 1689;  DB 17;  Length 468;
  Best Local Similarity   73.4%;  
  Matches  343;  Conservative   31;  Mismatches   93;  Indels    0;  Gaps    0;

Qy          1 MIKDTLVSITKLLKPKTNVENANLKNYKDNSSCKGVFENVEDALSNTVHARKILSGACGK 60
              | ||||:  || || ||| || ||||||||||| |||||||:|:|: |||:||||    |
Db          1 MNKDTLIPTTKDLKVKTNGENINLKNYKDNSSCFGVFENVENAISSAVHAQKILSLHYTK 60

Qy         61 EQREKFSTEIAKAALENKEILATMILEETHRGRYEDKILKHELRATVTPGTENLTTTAWS 120
              |||||  ||| ||||:|||:|||||||||| |||||||||||| |  |||||:|||||||
Db         61 EQREKIITEIRKAALQNKEVLATMILEETHMGRYEDKILKHELVAKYTPGTEDLTTTAWS 120

Qy        121 GDNGLTINAMWAMGPAGASTPLTNPTETVICNSIGCIVGGNTVAFNPHPGAGKCVAYGVE 180
              ||||||:  |   |  || || ||||||||||||| |  || | || || | ||||: ||
Db        121 GDNGLTVVEMSPYGVIGAITPSTNPTETVICNSIGMIAAGNAVVFNGHPCAKKCVAFAVE 180

Qy        181 MINMAIKGCGGPLNLVTTIMNPTLDSLAAICKHPMIQLLCGTGGPRLVAVILQGGKKAIG 240
              ||| ||  |||| |||||| |||::|| || ||| |:|||||||| :|  :|  ||||||
Db        181 MINKAIISCGGPENLVTTIKNPTMESLDAIIKHPSIKLLCGTGGPGMVKTLLNSGKKAIG 240

Qy        241 SSRGNPPTIVDSFADIERTGKSIIISCSLDNNIPCIAETSLFVPENVLKDVISVFLKLNA 300
              :  |||| |||  ||||: |:|||  || |||:|||||  :|| |||  |:||  || ||
Db        241 AGAGNPPVIVDDTADIEKAGRSIIEGCSFDNNLPCIAEKEVFVFENVADDLISNMLKNNA 300

Qy        301 VIINEDQVSLLIDLVLAKNNETQEYSKNKKWVAKDAKLFLDEIDVESPWSVKCIACEVSE 360
              ||||||||| |||||| ||||||||  ||||| ||||||||||||||| :|||| |||: 
Db        301 VIINEDQVSKLIDLVLQKNNETQEYFINKKWVGKDAKLFLDEIDVESPSNVKCIICEVNA 360

Qy        361 SHPFVMTELLMPILPIVRVKDIYEAIEYAKIAERPHKFSAMIYSKHIDNLWRFERGADST 420
              :||||||||:|||||||||||| |||:||||||:  | || ||||:|||| ||||  |:|
Db        361 NHPFVMTELMMPILPIVRVKDIDEAIKYAKIAEQNRKHSAYIYSKNIDNLNRFEREIDTT 420

Qy        421 IFVKNGLSLAGVGYEAPGFTSFTIAVPTGEGMTSAANFTRQRRTVNA 467
              |||||  | ||||||| |||:||||  ||||:||| ||||||| | |
Db        421 IFVKNAKSFAGVGYEAEGFTTFTIAGSTGEGITSARNFTRQRRCVLA 467